Case: 19-30921     Document: 00515765240         Page: 1    Date Filed: 03/03/2021




           United States Court of Appeals
                for the Fifth Circuit                         United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                                 March 3, 2021
                                  No. 19-30921                   Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   David Ray Johnson; Lakendria Nicole Goings,

                                                       Defendants—Appellants.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:18-CR-148


   Before Dennis, Higginson, and Willett, Circuit Judges.
   James L. Dennis, Circuit Judge:
          David Ray Johnson and Lakendria Nicole Goings were charged with
   the armed robbery of two banks and one credit union and with related
   firearms offenses. After a four-day jury trial, they were found guilty on all
   counts. Johnson was sentenced to 498 months and Goings to 339 months.
   On appeal, Johnson challenges the sufficiency of the evidence supporting his
   conviction for brandishing a firearm during the armed robbery of the credit
   union, as well as the sufficiency of the evidence supporting his two
   convictions for being a felon in possession of a firearm. He also challenges
   the district court’s application of a sentencing enhancement.             Goings
Case: 19-30921         Document: 00515765240               Page: 2      Date Filed: 03/03/2021




                                           No. 19-30921


   challenges the sufficiency of the evidence supporting her convictions for
   armed robbery of the credit union and for brandishing a firearm during that
   robbery, and also argues that the district court’s answer to a jury note violated
   her due process rights. For the following reasons, we reject all five challenges
   and AFFIRM both Johnson’s and Goings’s convictions and sentences.
                         I. Factual and procedural background
           On November 10, 2017, Johnson and Goings robbed the Guaranty
   Bank & Trust in Epps, Louisiana.1 The sole teller on duty buzzed Goings
   into the small bank lobby while waiting on another customer. Goings pointed
   a gun at the clerk, gave her a bag and ordered her to fill it with money, and
   told her to buzz Johnson, who also had a gun, into the bank. The pair fled
   with $17,307. Police recovered a cotton glove and a handgun along their
   escape route, and Johnson’s DNA was later found on the glove. The robbery
   was captured on security camera footage and audio was picked up on the
   bank’s ATM machine.
           On November 27, 2017, the pair robbed the Barksdale Federal Credit
   Union (FCU) in Cotton Valley, Louisiana. This robbery was also captured
   on security camera footage. Goings, unarmed, entered the credit union first,
   went to the teller window with a bag, and yelled at teller Dodie Carter to fill
   the bag. Johnson, armed with a handgun, tried to enter supervisor Sharon
   Hedrick’s office, but Hedrick had closed and locked her door after hearing
   shouting in the lobby. Johnson then went toward the teller station and
   pointed his gun at Carter. After Carter emptied her cash drawer, Goings told
   her to move to the adjacent teller window to empty a second cash drawer.




           1
            Because this is an appeal from a jury verdict, we recount the facts in the light most
   favorable to the conviction. See United States v. Oti, 872 F.3d 678, 684 n.1 (5th Cir. 2017).




                                                 2
Case: 19-30921       Document: 00515765240         Page: 3   Date Filed: 03/03/2021




                                    No. 19-30921


   Johnson and Goings fled with $12,756. Coin rolls with account numbers and
   customer names from the credit union were later found in Goings’s SUV.
           On December 18, 2017, the pair robbed the Winnsboro Bank in
   Gilbert, Louisiana. Goings was armed with a handgun and Johnson with a
   rifle. They fled in Goings’s Toyota SUV with $28,447. Corporal Daniel
   Raley of the Franklin Parish Sheriff’s Office was alerted of the robbery by
   radio, saw the SUV driving erratically, and gave chase. During the chase,
   Johnson aimed, but did not fire, an AR-15 assault rifle at Raley out of the
   driver side window of the SUV. Johnson then pulled the rifle back into the
   SUV and fired a handgun at Raley out of the same window, but did not hit
   him. The Toyota eventually crashed, and Johnson emerged from the driver
   side armed with a handgun that became stuck in the door frame and fell on
   the ground. Goings was in the passenger seat.
           In June 2019, Johnson and Goings were each charged in a nine-count
   superseding indictment. Both were charged with three counts of armed
   robbery in violation of 18 U.S.C. § 2113(a), (d) & § 2 and three counts of
   using, brandishing, or discharging a firearm in violation of 18 U.S.C.
   § 924(c)(1)(A)(ii), (iii) & § 2. Johnson was also charged with two counts of
   possession of a firearm by a convicted felon in violation of 18 U.S.C.
   § 922(g)(1). Johnson and Goings were also charged with one count of firearm
   conspiracy in violation of 18 U.S.C. § 924(c), (o); this count was quashed
   prior to trial.
           At trial, both Carter and Hedrick—the Barksdale FCU employees—
   testified they did not see Johnson with a gun during the robbery, and that they
   only realized Johnson had a gun upon viewing security camera footage after
   the incident. Carter, the teller, testified that she was so focused on Goings
   that she did not see Johnson at all. Security camera footage taken from a
   vantage point behind the teller windows appeared to show the following:




                                          3
Case: 19-30921     Document: 00515765240           Page: 4    Date Filed: 03/03/2021




                                    No. 19-30921


   When Johnson abruptly entered the line of vision of the teller window and
   pointed his gun at Carter, she took a quick step or two backwards and raised
   her hands briefly, before she rushed over to the adjacent teller window where
   Goings had moved with the bag in order to get Carter to empty the second
   cash drawer. The Government introduced this video at trial and also
   introduced as an exhibit a “freeze frame” capturing Carter with her hands
   raised and Johnson pointing a gun at her. There is no sound on this video.
          At trial, the Government also introduced the following documents
   relevant to Johnson’s prior criminal history: (1) a North Carolina state court
   criminal judgment showing that Johnson pleaded guilty in 2012 to three
   counts of felony financial card theft and was sentenced to a suspended term
   of imprisonment ranging from 6 to 17 months; (2) additional state court
   documents that indicated in 2013 he violated the terms of his supervised
   probation, his probation was revoked, and he was ordered to serve his
   sentence; and (3) North Carolina state probation paperwork, which included
   an acknowledgement form, signed by Johnson, stating that he was not
   allowed to possess a firearm under state law because he was a convicted felon.
          Both defendants moved for judgment of acquittal on all counts at the
   close of the Government’s case and again at the close of evidence. The
   motions were denied.
          During deliberations, the jury sent the district court a note that read:
                 - We would like to see Epps ATM audio of Going’s [sic]
                 voice during robbery.
                 - Also we would like to see Johnson’s cellphone video
                 where he is bragging and talking about not getting
                 caught & going to jail. Going’s [sic] voice is in this
                 video.




                                          4
Case: 19-30921      Document: 00515765240          Page: 5    Date Filed: 03/03/2021




                                    No. 19-30921


                 - Also need to see body cam video at the end when
                 Going’s [sic] mentions calling to get a ride for her kids.
          These audio and video clips previously had been played for the jury
   without objection.
          Because of technology constraints, the jury had to be brought into the
   courtroom to review the requested exhibits. Out of the presence of the jury,
   Goings objected to the second item on the list, asserting that no one had
   identified her as the speaker. The court responded that it planned to grant
   the jury’s request. Goings’s counsel replied, “I’m just afraid that . . . if we
   play it without some caveat, it’s almost endorsing their statement that it is
   her voice.” The court overruled the objection, reiterating that it would play
   the exhibit and let the jury decide if the voice belonged to Goings. Goings
   also objected to playing the first item, on the grounds that “it appears that
   the jury is wanting to conduct its own testing by comparing voices” between
   that item and the other two. That objection was also overruled. After the
   jury returned to the courtroom, the district court informed the jurors that
   “[w]e’re going to play for you the information you requested.” The exhibits
   were then played for the jury.
          The jury convicted both Johnson and Goings on all counts. Johnson’s
   Presentence Report (PSR) recommend a six-level increase to his base offense
   level for the Winnsboro/Gilbert armed robbery under United States
   Sentencing Guideline (U.S.S.G.) § 3A1.2(c)(1) for assaulting a police officer
   because he fired a handgun at Corporal Raley’s car while fleeing. Johnson
   objected that (1) he did not shoot at the police and (2) the same conduct was
   used to apply a two-level reckless flight enhancement under § 3C1.2. The
   objections were overruled and both adjustments were applied.
          The district court sentenced Johnson to 498 months total
   imprisonment: 210 months for each of the three armed robbery convictions,




                                          5
Case: 19-30921      Document: 00515765240          Page: 6   Date Filed: 03/03/2021




                                    No. 19-30921


   to run concurrently, and 120 months for each of the two felon-in-possession
   convictions, also to run concurrently with the armed robbery sentences,
   followed by an 84-month consecutive sentence for brandishing during the
   first robbery, an 84-month consecutive sentence for brandishing during the
   second robbery, and a 120-month consecutive sentence for discharging a
   firearm during the third robbery. The district court sentenced Goings to 339
   months total imprisonment: 87 months for each of the three armed robbery
   convictions, to run concurrently, followed by three consecutive terms of 84
   months for each of her three brandishing convictions.
                               II. Legal standards
          Because Johnson and Goings preserved their sufficiency of the
   evidence claims by moving for a judgment of acquittal at the close of the
   Government’s case and at the close of the evidence, our review is de novo.
   See FED. R. CRIM. P. 29(a); United States v. Frye, 489 F.3d 201, 207 (5th
   Cir. 2007). We review the evidence, both direct and circumstantial, as well
   as all reasonable inferences from that evidence, in the light most favorable to
   the verdict. United States v. Rose, 587 F.3d 695, 702 (5th Cir. 2009). We will
   uphold the jury’s verdict if a rational trier of fact could conclude from the
   evidence that the elements of the offense were established beyond a
   reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979).
          Jury instructions, including responses to jury questions, are reviewed
   for abuse of discretion, subject to harmless error review. United States v.
   Ramos-Cardenas, 524 F.3d 600, 610 (5th Cir. 2008).
          We normally review the district court’s interpretation and application
   of the Sentencing Guidelines de novo when considering the procedural
   reasonableness of a sentence. United States v. Lord, 915 F.3d 1009, 1017 (5th
   Cir. 2019). However, Johnson concedes his challenge should be reviewed for
   plain error because he did not object in the district court on the same grounds




                                         6
Case: 19-30921      Document: 00515765240            Page: 7    Date Filed: 03/03/2021




                                     No. 19-30921


   he now raises on appeal. Therefore, Johnson must show an error that is clear
   or obvious and that affects his substantial rights. See Puckett v. United States,
   556 U.S. 129, 135 (2009). If he does, our court has the discretion to correct
   the error if it seriously affects the fairness, integrity, or public reputation of
   judicial proceedings. See id.
                                   III. Discussion
          Johnson raises three issues on appeal and Goings raises two issues.
   We consider each in turn.
                                          A.
          First, Johnson raises a sufficiency-of-the-evidence challenge to his
   brandishing conviction; he concedes that he openly carried a firearm, but
   claims that he did not “brandish” it.            Johnson asserts that to prove
   brandishing, the Government needed to prove that another person was
   actually aware that he had a gun. He claims the Government did not carry
   that burden as to his conviction for brandishing during the Barksdale FCU
   robbery. Despite the video evidence, which shows him pointing a gun
   directly at Carter, Johnson emphasizes that both Carter and Hedrick testified
   they did not know he had a gun until they viewed the security footage after
   the robbery.
          According to the statute, “any person who, during and in relation to
   any crime of violence [,which includes credit union robbery,] . . . uses or
   carries a firearm” shall be imprisoned for a mandatory minimum term of five
   years. 18 U.S.C. § 924(c)(1)(A)(i). If the firearm is “brandished,” the term
   is increased to seven years. Id. § 924(c)(1)(A)(ii). “‘[B]randish’ means, with
   respect to a firearm, to display all or part of the firearm, or otherwise make
   the presence of the firearm known to another person, in order to intimidate
   that person, regardless of whether the firearm is directly visible to that




                                           7
Case: 19-30921      Document: 00515765240          Page: 8   Date Filed: 03/03/2021




                                    No. 19-30921


   person.” Id. § 924(c)(4). The jury charge incorporated this statutory
   definition.
          Johnson argues that the word “display” implies an audience, and
   further, that “display” must be read in the context of the statute as modified
   or limited by the clause that follows as merely one means to “otherwise make
   the presence of the firearm known to another person,” with an emphasis on
   “known.”      The Government argues that the statutory definition of
   brandishing only requires proof of the defendant’s acts and intent and does
   not require proof of another person’s knowledge or awareness of the firearm.
   It is sufficient under the Government’s definition that Johnson displayed the
   firearm with an intent to intimidate, regardless of whether another person
   actually saw the gun.
          To our knowledge, our court has not directly addressed the issue
   presented by this case, nor has it been urged to parse the statutory definition
   of brandishing in the precise manner urged by Johnson.           In our most
   analogous case, United States v. Gonzales, 841 F.3d 339 (5th Cir. 2016), one
   of the defendants made an argument similar to Johnson’s proposed
   interpretation. In that case, the defendant conceded that he openly carried a
   firearm, but argued that he did not brandish it because there was “no
   evidence that [the victim of the assault] ever saw the gun.” Id. at 354
   (emphasis added).       The court in Gonzales affirmed the brandishing
   conviction, stating that “if the jury believed that [the defendant] was the man
   carrying the machine gun in the alley, it could have reasonably found that this
   amounted to displaying it in a threatening manner.” Id.
          The Government argues that Gonzales supports its interpretation
   because the court focused on the defendant’s actions. Johnson argues that
   Gonzales supports his argument, because the court noted that there was a
   witness at trial who “testified that he considered trying to break up the




                                         8
Case: 19-30921      Document: 00515765240          Page: 9   Date Filed: 03/03/2021




                                    No. 19-30921


   assault but changed his mind because, after seeing the man with the gun, he
   feared for his and his wife’s safety.” Id. However, Gonzales did not explicitly
   hold, as Johnson urges, that the Government needed to prove that another
   person—in that case, the witness—had knowledge of the presence of the
   firearm in order to establish that the defendant brandished the firearm.
   Rather, in Gonzales the import of the witness was arguably his identification
   of the defendant as the person with the firearm, more so than the fact that he
   saw the gun and was intimidated by its display. See id.
          We do not find it necessary to definitively resolve the novel questions
   raised by Johnson’s argument, because, on these facts, we find that a rational
   jury could have concluded from the evidence that all the elements of the
   offense were proved beyond a reasonable doubt even under the more-
   restrictive interpretation of the statute that Johnson proffers. While Carter
   testified at trial that her attention during the robbery was focused solely on
   Goings and that she did not see Johnson at all, the jury could have inferred
   from the surveillance video that Carter did in fact have momentary awareness
   of Johnson and his firearm. Specifically, in the surveillance video it appears
   that Carter reacts, by taking steps backwards and raising her hands over her
   head, at the exact moment that Johnson appears before her teller window
   with his arm outstretched and his firearm pointed directly at her. Viewing all
   evidence and inferences in the light most favorable to the verdict, we
   conclude that the Government introduced sufficient evidence from which
   the jury reasonably could have concluded beyond a reasonable doubt that
   Johnson brandished a firearm when he confronted Carter at her teller
   window. Accordingly, we affirm Johnson’s brandishing conviction.
                                         B.
          Next, Goings argues the evidence was insufficient to support the
   jury’s verdict that she was guilty of armed robbery of the Barksdale FCU and




                                         9
Case: 19-30921        Document: 00515765240              Page: 10       Date Filed: 03/03/2021




                                          No. 19-30921


   of brandishing a firearm during that robbery because (1) she did not
   personally carry a firearm during the Barksdale robbery, and (2) no witness
   saw Johnson with a gun. In essence, Goings concedes the evidence was
   sufficient to support a conviction for simple robbery but challenges her armed
   robbery conviction.
           Goings’s argument that she did not personally carry or use a firearm
   is of no moment because she and Johnson were both also charged with aiding
   and abetting each other’s acts, and the jury was properly instructed on the
   aiding and abetting theory of liability.2 The evidence at trial established that
   Johnson carried or used a gun during the robbery; on appeal Johnson
   concedes as much (he merely argues he did not brandish the gun). To prove
   armed robbery, there is no requirement that a gun be openly displayed or that
   any witness testify that he or she actually saw a gun or was aware of its
   presence; proof of the fact that a gun was carried or used is sufficient. See
   United States v. Ruiz, 986 F.2d 905, 909 (5th Cir. 1993); United States v.
   Parker, 542 F.2d 932, 934 (5th Cir. 1976). Because there was sufficient
   evidence from which a rational jury could find beyond a reasonable doubt that
   Goings joined and assisted Johnson in the armed robbery of the Barksdale
   FCU and his brandishing of a firearm during that robbery, Goings’s
   sufficiency-of-the-evidence challenges fail, and we affirm her convictions.




           2
              To establish aiding and abetting, the Government must demonstrate that a
   defendant “(1) associated with the criminal venture; (2) participated in the venture; and
   (3) sought by action to make the venture succeed.” United States v. Laury, 49 F.3d 145, 151
   (5th Cir. 1995). An aider and abettor is punishable as a principal, 18 U.S.C. § 2(a), and “is
   liable for criminal acts that are the natural or probable consequence of the crime that he
   counseled, commanded, or otherwise encouraged.” United States v. Vaden, 912 F.2d 780,
   783 (5th Cir. 1990)(internal quotation marks and citation omitted).




                                                10
Case: 19-30921     Document: 00515765240           Page: 11   Date Filed: 03/03/2021




                                    No. 19-30921


                                         C.
          Next, Johnson raises sufficiency of the evidence challenges, which we
   review de novo, to his two convictions for being a felon in possession of a
   firearm. Title 18 U.S.C. § 922(g)(1) prohibits “any person . . . who has been
   convicted in any court of[] a crime punishable by imprisonment for a term
   exceeding one year” from possessing a firearm. Johnson was convicted of
   two counts of being a felon-in-possession and was sentenced to 120 months
   on each, to run concurrently with his three armed robbery sentences. See 18
   U.S.C. § 924(a)(2).
          The three longstanding elements of being a felon in possession of a
   firearm in violation of § 922(g)(1) are: (1) that the defendant had a previous
   conviction punishable by a term of imprisonment exceeding one year; (2) that
   he knowingly possessed a firearm; and (3) that the firearm traveled in or
   affected interstate commerce. See United States v. Guidry, 406 F.3d 314, 318
   (5th Cir. 2005). The Supreme Court, in Rehaif v. United States, 139 S. Ct.
   2191, 2200 (2019), recognized a fourth element: that the defendant knew he
   had the relevant status (i.e. that he had a prior conviction punishable by a
   term of imprisonment exceeding one year) when he possessed the firearm
   (“Rehaif knowledge”). On appeal, Johnson concedes that he knowingly
   possessed a firearm that traveled in interstate commerce, but argues that the
   Government failed to prove (1) that he had previously been convicted of a
   crime punishable by a term of imprisonment exceeding one year, and (2) that
   he was aware of that fact, as required by Rehaif.
          Whether a prior offense qualifies under § 922(g)(1) as a “crime
   punishable by imprisonment for a term exceeding one year” is determined by
   the law of the jurisdiction in which the crime was committed. United States
   v. Daugherty, 264 F.3d 513, 515 (5th Cir. 2001). Since December 2011, all
   felony crimes in North Carolina have been punishable by a term of




                                         11
Case: 19-30921     Document: 00515765240            Page: 12    Date Filed: 03/03/2021




                                     No. 19-30921


   imprisonment exceeding one year, meaning that all North Carolina felonies
   qualify as § 922(g)(1) predicate crimes. United States v. Barlow, 811 F.3d 133,
   137 (4th Cir. 2015) (“In accord with the amended statutory tables, the lowest
   possible maximum term of imprisonment for a felony conviction in North
   Carolina, regardless of offense class or prior record level, is thirteen months.
   . . . Thus, all North Carolina felonies now qualify as federal predicate
   felonies.”) (citations omitted); see also id. at 140 (“In every case, North
   Carolina law now exposes felons to terms of imprisonment exceeding one
   year.”). Johnson’s felony financial card thefts occurred on March 25, 2012.
   Therefore, as a matter of law, they were punishable by a sentence exceeding
   one year and hence, qualify under § 922(g)(1).          See N.C. GEN. STAT.
   §§ 14-113.9, 113.17(b) (classifying financial card theft as a felony).
          Regarding the scienter element, since Rehaif was decided, our court
   has had limited opportunities to consider evidence that proves knowledge of
   felon status. Rehaif itself did not address the question, although the Supreme
   Court stated in dicta its “doubt that the obligation to prove a defendant’s
   knowledge of his [felon] status will be as burdensome as the Government
   suggests,” and cited language that “knowledge can be inferred from
   circumstantial evidence.” Rehaif, 139 S. Ct. at 2198 (quoting Staples v.
   United States, 511 U.S. 600, 615, n.11 (1994)). In United States v. Huntsberry,
   our court stated that evidence about the nature of a prior conviction and the
   sentence imposed is “evidence that goes more directly to [a defendant’s]
   knowledge of his felon status.” 956 F.3d 270, 284 (5th Cir. 2020). In Staggers
   v. United States, the defendant stipulated that he was previously convicted of
   a felony, but not that he had knowledge of his status. 961 F.3d 745, 757 (5th
   Cir. 2020), cert. denied, 141 S. Ct. 388 (2020). Our court affirmed his felon-
   in-possession conviction, concluding that “absent any evidence suggesting
   ignorance, a jury applying the beyond-a-reasonable-doubt standard could




                                          12
Case: 19-30921     Document: 00515765240            Page: 13   Date Filed: 03/03/2021




                                     No. 19-30921


   infer that a defendant knew that he or she was a convicted felon from the
   mere existence of a felony conviction.” Id.
          At trial, the Government introduced a North Carolina criminal
   judgment showing that Johnson pleaded guilty to three counts of felony
   financial card theft and was sentenced to a suspended term of imprisonment
   of between 6 and 17 months, as well as state court documents showing that
   his probation was later revoked and that he was ordered to serve his original
   sentence. In addition, the Government introduced North Carolina state
   probation paperwork, signed by Johnson, which advised him that he could
   not possess a firearm under state law because he was a convicted felon.
          Johnson argues that the criminal judgment, because it references a
   consolidated sentence for three felony counts but does not specify the
   maximum sentence for any single count, does not establish that he was
   convicted of a crime punishable by more than a year imprisonment or that he
   had the required Rehaif knowledge. Conceivably, he argues, he could have
   received three consecutive sentences, such that no single count carried a
   sentence exceeding 12 months.        Johnson further argues that the state
   probation paperwork advising him that he could not possess a firearm under
   North Carolina state law because of his felony conviction did not prove Rehaif
   knowledge. Viewing the evidence in the light most favorable to the verdict,
   however, a rational jury could conclude that Johnson had been convicted of a
   crime punishable by more than one year of imprisonment and that he had
   knowledge of that fact as required by Rehaif. See Staggers, 961 F.3d at 757;
   Huntsberry, 956 F.3d at 285. Therefore, we affirm Johnson’s felon-in-
   possession convictions.
                                         D.
          Goings claims that the district court’s response to the jury note
   violated her due process right to have the jury decide the ultimate issue of her




                                          13
Case: 19-30921      Document: 00515765240          Page: 14   Date Filed: 03/03/2021




                                    No. 19-30921


   guilt. Specifically, she argues that the district court’s answer and lack of a
   limiting instruction tacitly confirmed to the jury that the voice on the
   Guaranty ATM audio was hers, and she asserts that, because the evidence
   did not conclusively link her to the Epps/Guaranty robbery, the district
   court’s tacit confirmation effectively and impermissibly decided the issue of
   guilt for the jury.
          “The district court enjoys wide latitude in deciding how to respond to
   questions from a jury.” United States v. Cantu, 185 F.3d 298, 305 (5th Cir.
   1999). When considering a supplemental jury instruction, a reviewing court
   considers whether “the [district] court’s answer was reasonably responsive
   to the jury’s questions and whether the original and supplemental
   instructions as a whole allowed the jury to understand the issue presented to
   it.” United States v. Le, 512 F.3d 128, 132 (5th Cir. 2007) (internal quotation
   marks and citation omitted). Our court will reverse a conviction “[o]nly if
   the allegedly harmful instructions were either so overwhelmingly misleading
   as to be incurable, or were not effectively cured by statements elsewhere in
   the charge.” United States v. Wilkinson, 460 F.2d 725, 732 (5th Cir. 1972). A
   jury instruction can violate due process if it interferes with the requirement
   that the Government prove every element of the offense. See Sandstrom v.
   Montana, 442 U.S. 510, 520–21 (1979). The challenged instruction must be
   viewed in context to determine “whether there is a reasonable likelihood that
   the jury has applied the challenged instruction in a way that violates the
   Constitution.” Estelle v. McGuire, 502 U.S. 62, 72 (1991) (internal quotation
   marks and citations omitted).
          Goings argues that our review should be for abuse of discretion, while
   the Government contends that plain error is the appropriate standard
   because Goings did not raise the specific objection in the district court that
   she urges on appeal. However, under either standard, Goings’s argument
   fails because there was no error. The district court’s response—“[w]e’re



                                         14
Case: 19-30921     Document: 00515765240            Page: 15    Date Filed: 03/03/2021




                                     No. 19-30921


   going to play for you the information you requested”—was reasonably
   responsive to the jury’s questions, and it was not misleading or prejudicial.
   The possibility that the district court’s statement was understood by the jury
   as tacit confirmation that it was Goings’s voice on the recording is remote.
   Throughout the proceedings, the district court made at least 15 statements
   to the jury concerning the jury’s role as sole factfinder, including that the jury
   should disregard any comments on the facts made by the court. Viewed in
   context, there is not a reasonable likelihood that the district court’s response
   influenced the jury.
                                          E.
          Finally, Johnson challenges the district court’s application of United
   States Sentencing Guideline (U.S.S.G.) § 3A1.2(c)(1), which calls for a six-
   level enhancement if a defendant assaults a law enforcement officer “in a
   manner creating a substantial risk of serious bodily injury” during the offense
   or while fleeing. The district court applied this enhancement to Johnson’s
   base offense level for armed robbery of the Winnsboro Bank in Gilbert
   because he shot at Corporal Raley’s car while fleeing. On appeal, Johnson
   argues the enhancement was improper because the Guidelines prohibit
   applying a weapons enhancement to an underlying offense if the defendant is
   also sentenced, based on the same conduct, for using a firearm under
   U.S.S.G. § 2K2.4. Johnson was sentenced under § 2B3.1 for armed robbery
   of the Winnsboro Bank and under § 2K2.4 for discharging a firearm in
   relation to that robbery. Because Johnson did not raise this specific objection
   below, he concedes that review is for plain error. Johnson cites no controlling
   precedent in support of his argument, but argues he can show plain error
   based on the language of the Guidelines and the “obvious and
   straightforward” nature of the error. We disagree and affirm the application
   of the enhancement.




                                           15
Case: 19-30921     Document: 00515765240           Page: 16   Date Filed: 03/03/2021




                                    No. 19-30921


          “[D]ouble counting is prohibited only if the particular guidelines at
   issue specifically forbid it.” United States v. Garcia-Gonzalez, 714 F.3d 306,
   316 (5th Cir. 2013) (internal citation omitted). The Guidelines instruct that
   when a defendant is sentenced both under § 2K2.4 for using, brandishing, or
   discharging a firearm in relation to a crime a violence, and sentenced under a
   different guideline for the underlying offense—here, under § 2B3.1 for armed
   robbery—the district court should “not apply any specific offense
   characteristic for possession, brandishing, use, or discharge of an explosive
   or firearm when determining the sentence for the underlying offense.”
   U.S.S.G. § 2K2.4, cmt. (4). The § 2K2.4 commentary further states that
   “[a] sentence under this guideline accounts for any explosive or weapon
   enhancement for the underlying offense of conviction, including any such
   enhancement that would apply based on conduct for which the defendant is
   accountable under § 1B1.3 (Relevant Conduct).” Id.
          Johnson argues that this language forbids the application of the
   § 3A1.2(c)(1) enhancement to his armed robbery offense. He acknowledges
   that the enhancement is an “adjustment” located in Chapter Three of the
   Guidelines and not a “specific offense characteristic,” which are located in
   Chapter Two. Nevertheless, he contends that the commentary’s statement
   that a § 2K2.4 sentence accounts for any “weapon enhancement” that would
   apply based on the defendant’s “relevant conduct” as defined in § 1B1.3
   means that application of Chapter Three adjustments are likewise prohibited
   by the commentary because both Chapter Two specific offense
   characteristics and Chapter Three adjustments are applied based on the
   defendant’s § 1B1.3 “relevant conduct.” In response, the Government
   emphasizes that the § 3A1.2(c)(1) adjustment is not a Chapter Two “specific




                                         16
Case: 19-30921        Document: 00515765240              Page: 17       Date Filed: 03/03/2021




                                          No. 19-30921


   offense characteristic,” as well as the absence of controlling circuit precedent
   in support of Johnson’s argument. 3
           In this case, there was no error. There was no “double counting”
   because the two guideline provisions do not necessarily implicate the exact
   same conduct. See Garcia-Gonzalez, 714 F.3d at 315 (“[I]t was not error for
   the district court to impose both enhancements because . . . the
   enhancements do not necessarily implicate the same conduct.”); see also
   United States v. Thompson, 515 F.3d 556, 563 (6th Cir. 2008) (“‘[D]ouble
   counting’ occurs when precisely the same aspect of a defendant’s conduct
   factors into his sentence in two separate ways.”). Rather, each guideline
   provision accounted for a different aspect of Johnson’s conduct: § 2K2.4 for
   discharging a firearm, and § 3A1.2(c)(1) for assaulting a law enforcement
   officer “in a manner creating a substantial risk of serious bodily injury” while
   fleeing. Therefore, because there was no plain error, we affirm the district
   court’s application of the § 3A1.2(c)(1) enhancement.
                                               IV.
           For the foregoing reasons, we reject all five arguments raised on
   appeal, and we AFFIRM both Johnson’s and Goings’s convictions and
   sentences.




           3
              The Government also cites cases from other circuits—published and
   unpublished—approving of the application of both a § 2K2.4 sentence and a Chapter
   Three adjustment to the underlying offense in similar circumstances on the grounds that
   the Guidelines only explicitly prohibit application of § 2K2.4 and a Chapter Two “specific
   offense characteristic for possession, brandishing, use, or discharge of an explosive or
   firearm.” See United States v. Dougherty, 754 F.3d 1353, 1360 (11th Cir. 2014); United States
   v. Thompson, 515 F.3d 556, 563 (6th Cir. 2008); United States v. Muhammad, 512 F. App’x
   154, 169 (3d Cir. 2013); United States v. Roper, 176 F. App’x 67, 69 (11th Cir. 2006).




                                                17